Citation Nr: 1144836	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement a compensable rating for residuals, status post hemorrhoidectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to July 2004.  The Veteran also has Reserve service with the United States Army from July 2006 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 0 percent disability evaluation for the Veteran's residuals, status post hemorrhoidectomy.  

In February 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In September 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that the Veteran's service-connected hemorrhoids are not large or thrombotic, irreducible with excessive redundant tissue evidencing frequent recurrences, or productive of secondary anemia or fissures.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals, status post hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for hemorrhoids was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  The Veteran was also provided with VA examinations in connection with his claim on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran also testified at a hearing before the Board.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran asserts that he warrants a compensable rating for his service-connected residuals of a hemmorhoidectomy.  At the September 2010 Board hearing, the Veteran testified that his "insides" come out after every bowel movement and he has to push them back into place.  He explained that his service-connected hemorrhoids are very painful and time consuming.  He contends that a higher evaluation is warranted for his service-connected residuals, status post hemorrhoidectomy.  

The Veteran has been assigned a noncompensable disability evaluation for his service-connected hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable rating is assigned when external or internal hemorrhoids are mild or moderate.  Hemorrhoids evidencing frequent recurrences that are large or thrombotic, irreducible, with excessive redundant tissue warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and secondary anemia or fissures warrant a 20 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In January 2008, the Veteran was afforded a VA examination for his service-connected hemorrhoids.  He informed the VA examiner of his continuing to experience of a rectal bulge after each bowel movement.  He admitted to reducing the bulge himself, but denied undergoing any type of medical treatment for this disorder.  He denied any rectal bleeding, pain, loss of sphincter control, fecal leakage, and involuntary bowel movements after straining on urination, diarrhea, constipation, or the use of pads.  Upon physical examination, the VA examiner found no evidence of a colostomy, fecal leakage, or external or internal hemorrhoids.  There were also no obvious signs of bleeding, thrombosis, or fissures.  The VA examiner concluded that there was normal rectal tone and overall, a normal rectal examination.  

In February 2010, the Veteran underwent his second VA examination for his service-connected hemorrhoids.  He described experiencing rectal itching, pain with defecation and swelling, and externalization of the hemorrhoids with bleeding either on the stool or in the bowl of water after each movement.  He stated that his bowel movements occur every two to three days, and he has to internalize his hemorrhoids after each bowel movement digitally.  The Veteran further added that he uses Proctofoam after each bowel movement in conjunction with internalization of the hemorrhoids, but does not wear a pad for the hemorrhoids.  He denied any anal infections, proctitis, a history of fistula-in-ano, or neoplastic disease of the rectum.  Upon physical examination testing, the VA examiner found no evidence of proctitis or external hemorrhoids.  Digital examination testing revealed the presence of internal hemorrhoids, which appeared tender and circumferential.  There was no evidence of bleeding or stool extravasation, and his rectal sphincter tone was normal.  The Veteran was diagnosed with hemorrhoids, internal with externalization on bowel movements.  The VA examiner noted that the Veteran's claimed rectal prolapse is hemorrhoidal and not an actual true prolapse.  He further added that the recurrent, chronic hemorrhoids externalize with bowel movements and are presently reducible digitally.  

Post-service treatment records reflect continuing complaints by the Veteran about his service-connected hemorrhoids.  In October 2007, the Veteran underwent a hemorrhoid banding procedure.  According to a December 2007 VA general surgery clinic note, the Veteran admitted to hemorrhoids being present with a tendency to prolapse with bowel movements.  He denied any pain or bleeding associated with the hemorrhoids.  Physical examination testing reflected no gross prolapsing of the hemorrhoids upon straining, and internal hemorrhoids were palpated at the left lateral anterior and right lateral anterior positions with no prolapsing upon digital palpation.  There was no gross blood, the wall was intact, and the Veteran's prostate was deemed to be within the normal limits.  The Veteran  was assessed with a history of hemorrhoids, but the medical professional commented that the Veteran's hemorrhoids seemed to be improving with less pain and bleeding.  The Veteran was encouraged to follow a fiber diet and to return in three months for reevalaution.  In March 2008, at a VA routine follow-up, the Veteran was noted has having a history of hemorrhoids post excision; a possible rectal prolapse was noted, along with a consultation by a surgeon.  Medication was prescribed medication for conservative treatment, and it was noted that the Veteran's hemorrhoids had not been active recently.  In February 2009, the Veteran visited his local VA outpatient treatment facility with complaints of diarrhea for five days.  He reported having approximately five to six stools for the last five days, along with abdominal cramping and an inability to eat.  No abnormality was detected upon physical examination of the Veteran as well as via a CT scan of the abdomen.  He was encouraged to take Imodium, Proctofaom daily for five days, and to follow the BRAT diet - bananas, rice, applesauce, and dried toast.  Finally, in an April 2009 VA primary care follow-up note, the Veteran reported having rectal prolapse since the October 2007 hemorrhoids banding procedure, but the physician noted that such was not found on the general surgery consultation in December 2007, nor verified by the physician on this particular examination.  Rather, the VA physician noted the presence of prolapsed hemorrhoids.  

After review of the evidence of record, the Board finds that a compensable schedular rating is not warranted for the Veteran's service-connected hemorrhoids under Diagnostic Code 7336.  The medical evidence does not show that the Veteran's hemorrhoids are large or thrombotic, or that they are irreducible with excessive redundant tissue.  In fact, at the January 2008 VA examination, the VA examiner found no signs of thrombosis, and the February 2010 VA examiner concluded that the Veteran's hemorrhoids were reducible. Furthermore, the Veteran acknowledged being able to reduce his hemorrhoids at his Board hearing.  Additionally, there is no suggestion that the Veteran has become anemic due to persistent hemorrhoidal bleeding or that he has hemorrhoids with fissures.  There was no evidence of bleeding seen at the February 2010 VA examination, and the January 2008 examination found no obvious signs of fissures.  The Board finds that the Veteran's symptoms more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under Diagnostic Code 7336.  There is no contrary evidence that is of record suggesting that the Veteran's symptomatology associated with his service-connected hemorrhoids meet the schedular rating criteria for a higher rating.  

The Board has closely reviewed the Veteran's descriptions of his hemorrhoidal symptomatology in his statements and testimony; and the Board acknowledges that the Veteran is competent to describe symptoms such as pain, bleeding and the observable symptoms of hemorrhoids.  However, as a lay person he is not deemed competent to describe medical conditions such as thrombosis, anemia or fissures, as these are complex medical questions that require medical expertise not possessed by the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Regardless, the Veteran has not alleged that he is unable to reduce his hemorrhoids, or that he has been diagnosed with either anemia or with fissures; and, as described, the medical opinions of record similarly do not show that any of these symptoms are present.

As such, the clinical findings are against a compensable evaluation for residuals of a hemorrhoidectomy under Diagnostic Code 7336.
 
The Board has also considered whether the Veteran's service-connected hemorrhoids may be rated under any other diagnostic codes related to the anal canal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, impairment of sphincter control of the rectum and anus has not been shown (Diagnostic Code 7332), stricture of rectum and anus has not been shown (Diagnostic Code 7333), and fistula in Ano has not been shown (Diagnostic Code 7335).  Therefore, Diagnostic Codes 7332, 7333, and 7335 do not support the Veteran's claim.  The Board acknowledges the Veteran's assertion that he has prolapse of the rectum, the possibility of which was suggested in an April 2009 VA outpatient treatment note, as well as during the February 2010 VA examination; however, prolapse of the rectum has not been detected by the objective medical evaluations.  For example, at the April 2009 VA visit, the VA physician found no evidence of prolapse of the rectum, explaining that the Veteran actually had prolapse of hemorrhoids.  Similarly, the February 2010 VA examiner concluded that the Veteran's prolapse is hemorrhoidal and not actual true prolapse.  Thus, Diagnostic Code 7334, prolapse of the rectum, does not assist the Veteran in obtaining a higher evaluation.  

Accordingly, the Board finds that the criteria for a compensable schedular evaluation have not been met.  The objective medical evidence does not show that the Veteran warrants a compensable evaluation; therefore, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hemorrhoids that would render the schedular criteria inadequate.  The Veteran's main symptoms are bleeding, pain, and protruding of the hemorrhoids, which are all contemplated in the schedular rating assigned.  As such, it would not be found that the schedular rating assigned is inadequate.  

Moreover, even if the schedular rating were found to be inadequate, referral for extraschedular consideration is still not warranted, as the Veteran's hemorrhoids have not been shown to cause any of the governing norms for an extraschedular rating.  For example, the Veteran has not required any hospitalization due to his hemorrhoids; and, while he as reported some inconvenience at work due to extended time being necessary to reduce his hemorrhoids after bowel movements, marked interference with employment has not been shown.  Therefore, in the absence of any additional factors, referral for consideration of an extraschedular rating is not warranted.  

Accordingly, the Veteran's claim is denied.


ORDER

A compensable rating for residuals, status post hemorrhoidectomy is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


